Citation Nr: 9913635	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-01 612	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has the following non-service connected 
disabilities:  degenerative joint disease of the lumbar 
spine, rated as 10 percent disabling; a right shoulder 
disability, rated as 10 percent disabling; left knee 
impairment, rated as 10 percent disabling; and for 
hypertension, and a whiplash neck injury, both rated as 
noncompensable.  The combined rating for these disorders is 
30 percent.

3.  The veteran is currently 47 years old.  He completed his 
GED and has occupational experience as a painter and in 
remodeling.  

4.  The veteran's disabilities that are not a result of 
misconduct are not of sufficient severity to permanently 
preclude him from engaging in some form of substantially 
gainful employment consistent with his age, education and 
occupational experience; and they would not render the 
average person incapable of following a substantially gainful 
occupation.



CONCLUSION OF LAW

The veteran is not permanently and totally disabled within 
the meaning of governing laws and regulations.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

Factual Background

VA treatment records dated from March 1996 to February 1997 
show that the veteran was treated predominantly for substance 
abuse, most significantly alcohol dependence and marijuana 
abuse.  In March 1996, he requested VA treatment for his 
right shoulder.  He was assessed for neck and back pain in 
November 1996 and in January and February 1997.  

A February 1998 VA psychiatric examination report reveals 
that the veteran had abused alcohol since age ten.  While in 
service, the veteran had multiple Article XV's primarily for 
LSD and amphetamine abuse.  After service the veteran 
continued to abuse alcohol and street drugs.  He had an 
extensive police record for misdemeanors and felonies.  The 
examiner diagnosed the veteran with alcohol dependence, 
cannabis abuse and polysubstance abuse and also found that 
the veteran had a personality disorder with antisocial and 
passive-aggressive features.  The examiner opined that the 
veteran was employable in a menial capacity, due, in part, to 
multiple problems with the law and his poor educational 
status.

The veteran underwent a VA general medical examination in 
April 1998.  At that time he complained of back and 
interscapular pain that was worse on the right side.  He 
reported walking a few miles a day.  Most of his discomfort 
was located in the thoracic region but he did indicate some 
low back problems as well.  The veteran gave a two-year 
history of taking medication for hypertension.  He also had a 
prior history of an apparent left patella fracture.  

The examiner referred to blood pressure readings performed in 
February 1998.  The veteran had mildly elevated blood 
pressures.  His sitting blood pressure was 141/95, his 
recumbent blood pressure 140/80 and his standing blood 
pressure 126/96.  The veteran's sitting blood pressure after 
exercise was 139/86 and was 138/92 two minutes after 
exercise.  An examination of his right shoulder revealed some 
prominence of the distal acromion with minimal tenderness 
over the bicipital tendon during impingement maneuvers.  The 
veteran had no pain with active range of motion in the right 
shoulder.  There was no evidence of acute or chronic swelling 
or instability in his left knee.  He had medial pain with 
medial stressing of the collateral ligament and mild pain 
with McMurray's maneuver.  He winced when kneeling on the 
left knee, but had no pain with walking or deep knee bends.  
The veteran's neck was nontender on palpation of the cervical 
spine and paraspinous muscles without evidence of spasm.  
Cervical spine motion was without objective evidence of pain 
on active range of motion.  The veteran had no lumbar spine 
tenderness with percussion or palpation, as well as no 
evidence of muscle spasm.  There was no objective evidence of 
pain on active range of motion of the back.  His neurological 
examination was within normal limits.  Separate range of 
motion studies of the right shoulder, left knee, cervical and 
lumbar spines, found those joints to have full range of 
motion.  The examiner diagnosed myofascial pain syndrome in 
the right mid-scapular area, controlled hypertension with no 
history of complications, left knee injury, non-symptomatic 
mild right shoulder impingement syndrome and episodic 
lumbosacral strain.  The examiner opined that, while the 
veteran's myofascial pain syndrome precluded jobs requiring 
significantly heavy exertion, he could be employed at 
sedentary jobs or with moderate physical activities as 
evidenced by the fact that he could walk several hours and 
miles a day.  Accompanying X-ray studies showed minimal 
degenerative changes in the lumbar spine and an old ununited 
fracture involving the junction of the middle and upper 
thirds of the left patella.

Analysis

The law authorizes payment of pension to a veteran of war who 
has the requisite service and who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.342.  

Total disability will be considered to exist where there is 
present an impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  38 C.F.R. § 3.340.  

Additionally, a permanent and total disability rating on an 
extra-schedular basis may be approved when the evidence of 
record establishes that an applicant for pension, who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the VA Schedule for 
Rating Disabilities (Rating Schedule), but is nevertheless 
found to be unemployable by reason of his or her disability 
or disabilities, age, occupational background, and other 
related factors.  38 C.F.R. § 3.321(b).

The United States Court of Claims for Veterans Appeals 
(Court) has held that when considering a claim for 
entitlement to non-service-connected pension benefits, VA 
adjudicators must consider whether the veteran is 
unemployable as a result of a lifetime disability, i.e., an 
"objective" standard; or if the veteran is not unemployable, 
whether there exists a lifetime disability which would render 
it impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17.  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

As noted previously, disability pension is not payable for 
any condition due to the veteran's own willful misconduct.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.301(b), 3.314(b) (1998).  
"Willful misconduct" is defined as "an act involving 
conscious wrongdoing or known prohibited action"; "[i]t 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences."  38 C.F.R. § 3.1(n) (1998).  The simple 
drinking of alcohol is not of itself willful misconduct.  
However, the deliberate drinking of a known poisonous 
substance, or under conditions which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in a disability, the disability will be 
considered the result of the person's willful misconduct.  
However, organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 3.301 
(1998).  Therefore, the veteran's diagnosed substance abuse 
and dependence may not be considered in determining his 
entitlement to a permanent and total disability for pension 
purposes.

The evidence of record shows that the veteran was born in 
January 1952.  He is currently 47 years old.  On his claim 
form of January 1997, the veteran stated that he had 
occupational experience as a painter.  In a previous claims 
form of February 1991, he indicated that he also had 
experience remodeling.  The veteran indicated that he had his 
GED in the January 1997 application.  

The veteran has no service-connected disabilities.  The RO, 
in its May 1998 rating decision, provided ratings for the 
following disorders: degenerative joint disease of the lumbar 
spine, as 10 percent disabling; a right shoulder disability, 
as 10 percent disabling; and for hypertension, left knee 
impairment and a whiplash neck injury, all at noncompensable 
ratings.  The combined rating for these disorders was 20 
percent. 

In analyzing a claim for a permanent and total disability 
rating for pension purposes, the initial step is to review 
the evaluation that has been assigned to each of the 
veteran's disabilities.  See Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992).  
The Board has considered all of the evidence of record.  The 
evidence includes service medical records; and VA medical 
treatment records; and reports of two VA examinations, in 
April and December 1998.  

Lumbar Spine Degenerative Joint Disease

The RO rated the veteran's degenerative joint disease of the 
lumbar spine as 10 percent disabling under Diagnostic Codes 
5003-5295.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5292 provides a 10 percent rating for slight 
limitation of lumbar spine motion, a 20 percent rating 
requires moderate limitation of motion and a 40 percent 
rating requires severe limitation of motion.  Diagnostic Code 
5295 provides a noncompensable rating for a lumbosacral 
strain with only slight subjective symptoms.  A 10 percent 
rating is warranted with characteristic pain on motion, while 
a 20 percent rating is provided for a lumbosacral strain 
manifested by muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe impairment 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

While the evidence of record does indicate that the veteran 
minimal degenerative changes in his lumbar spine, it fails to 
show that he has any active or passive limitation of motion 
in his back or any objective indications of muscle spasm or 
painful motion.  Accordingly, the preponderance of the 
evidence does not support a disability rating greater than 10 
percent for X-ray evidence of degenerative joint disease of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5292, 5295 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Right Shoulder Disability

The veteran's right shoulder disability was rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, which 
provides a 20 percent rating for limitation of arm motion to 
shoulder level.  There is no provision for a 10 percent 
rating.  In every instance where the schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Although the provisions do not provide for a 10 percent 
evaluation, the Board notes that the objective medical 
evidence of record does not indicate that the veteran's range 
of motion in his right shoulder was limited in any way, 
despite some prominence of the of the distal acromion and 
minimal tenderness over the bicipital tendon during 
impingement maneuvers, and thus, an evaluation in excess of 
10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.7, 4.31, 4.71a, Diagnostic Code 5201 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


Hypertension

The veteran's hypertension is currently rated as 
noncompensable under Code 7101, hypertensive vascular 
disease.  38 C.F.R. § 4.104.  Prior to January 12, 1998, a 10 
percent rating was assigned when diastolic pressure is 
predominantly 100 or more, or when continuous medication was 
shown necessary to control hypertension with a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
rating was warranted when diastolic pressure is predominantly 
110 or more and there were definite symptoms.  Effective 
January 12, 1998, a 10 percent evaluation is warranted for 
hypertension when diastolic blood pressure is predominantly 
100 or more, or systolic pressure is predominantly 160 or 
more, or this is the minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control; a 20 
percent evaluation is warranted when diastolic blood pressure 
is predominantly 110 or more, or systolic blood pressure is 
predominantly 200 or more.

The February 1998 blood pressure readings show no diastolic 
pressure readings of 100 or more and no systolic pressure 
readings of 160 or more.  Although the veteran gave a history 
of taking medication for hypertension, there is no evidence 
of a history of diastolic pressure readings of predominantly 
100 or more or systolic pressure readings of predominantly 
160 or more.  Based on this evidence, the Board concludes 
that the preponderance of the evidence is against a 
compensable disability rating for hypertension under both the 
previous and the current regulations. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101.

Right Knee Disability

The veteran's right knee disability is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which provides a 10 percent evaluation for slight impairment 
of the knee and a 20 percent evaluation for moderate 
impairment of the knee.  As noted previously, in every 
instance where the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31

The veteran's right knee disability may also be evaluated 
under 38 C.F.R. § 4.71a, Codes 5260 and 5261. Under 5260, 
limitation of flexion of the leg to 45 degrees warrants a 10 
percent evaluation, and limitation of flexion of the leg to 
30 degrees warrants a 20 percent evaluation. Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
evaluation, whereas limitation of extension to 15 degrees 
warrants a 20 percent evaluation. Code 5261.  However, range 
of motion studies do not reveal limitation of motion to the 
degree necessary to qualify for a 20 percent rating under the 
Diagnostic Codes addressing range of motion.

The April 1998 examination report, while indicating that the 
veteran had full range of motion and could do deep knee bends 
with his left knee, also noted that he winced when kneeling 
on the joint.  Moreover, X-ray studies indicated an old 
ununited fracture at the junction of the middle and upper 
thirds of the left patella.  Based on the veteran's X-ray 
study evidence and the objective observation that he winced 
while kneeling on his left knee, the Board concludes that he 
overall left knee disability picture more nearly approximates 
the criteria required for a 10 percent evaluation under 
Diagnostic Code 5257 as he has demonstrated a slight 
disability.  38 C.F.R. § 4.7.

A higher evaluation is not warranted because there is no 
objective evidence of more than a slight disability, or 
actual limitation of left knee motion or functional 
limitation due to painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Whiplash Neck Injury

The veteran's residuals of a whiplash neck injury was rated 
noncompensable under the provisions of Diagnostic Code 5290.  
Diagnostic Code 5290 provides a 10 percent rating for slight 
limitation of motion of the cervical spine.  A 20 percent 
rating is warranted for moderate limitation of motion while a 
30 percent rating is provided for severe limitation of 
motion.

At the time of the April 1998 examination, the veteran's neck 
was nontender with no spasm noted and there was no evidence 
of any active or passive limitation of motion in his cervical 
spine or painful motion.  Accordingly, the preponderance of 
the evidence does not support a compensable evaluation for a 
whiplash neck injury.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Code 5290 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Conclusions

In consideration of the above evidence, the Board finds that 
the veteran does not meet the schedular requirements 
necessary to grant entitlement for this claim.  The Board 
finds that the veteran does not have a single disability 
which is totally disabling, and that the combined disability 
rating for all of his disabilities does not exceed 60 
percent.  38 C.F.R. § 4.25 (1998).  Further, the Board 
concludes that the veteran does not have any of the various 
combinations of impairments which would entitle him to a 
presumption of permanent and total disability pursuant to 38 
C.F.R. § 4.15.  Accordingly, the veteran does not objectively 
warrant a permanent and total disability evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 
4.16.

Under the "subjective" standard for pension eligibility, 38 
C.F.R. § 3.321(b)(2) provides that pension may be granted 
where the evidence of record establishes that an applicant 
for pension, who is basically eligible, fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule, but is found to be unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  With respect to the 
subjective factors bearing on the veteran's possible 
entitlement to pension benefits, such as age, education, and 
occupational background, the Board notes that the veteran was 
born in 1952.  The evidence shows that the veteran has 
completed his GED.  He also has occupational experience as a 
painter and with remodeling.  Given the foregoing 
considerations, and the VA examiners' opinions that while the 
veteran could not perform jobs that required significantly 
heavy exertion, he could perform sedentary or moderate 
physical activities, the Board is not persuaded that the 
veteran's disabilities, considered in the context of a 
subjective standard of entitlement of the benefit sought, are 
so incapacitating as to preclude substantially gainful 
employment.  Accordingly, entitlement to a permanent and 
total rating for pension purposes is denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to permanent and total disability for 
pension purposes, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

